Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Contrary to petitioner’s contention, the misbehavior report constitutes substantial evidence to support the finding that petitioner was guilty of possessing a weapon. In addition, the determination was not grounded on confidential information and petitioner’s arguments in this respect are therefore misplaced. Finally, even if it is accepted that petitioner properly preserved for our review his claim that the Hearing Officer was biased, there is no support in the record for this claim or proof that the outcome of the hearing flowed from the alleged bias.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.